       Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

RODRIGO ARREOLA, as parent                     *
of Hector Arreola, Deceased, and               *
as Personal Representative and                 *
Administrator of the Estate of Hector          *
Arreola, CONCEPCION ARREOLA,                   *
as parent of Hector Arreola, and S.A.,         *
minor child of Hector Arreola, by              *
next friend Jezreel Imee Custodio,             *
                                               *
       Plaintiffs,                             *
                                               *
v.                                             *   Civil Action File Number:
                                               *   4:19-cv-00005-CDL
THE CONSOLIDATED                               *
GOVERNMENT OF COLUMBUS,                        *
GEORGIA, OFFICER MICHAEL                       *
AGUILAR, in his individual and                 *
official capacity, OFFICER BRIAN               *
DUDLEY, in his individual and                  *
official capacity, OFFICER                     *
AARON EVRARD, in his individual                *
and official capacity, and COLUMBUS            *
POLICE DEPARTMENT CHIEF OF                     *
POLICE RICHARD T. BOREN,                       *
in his individual and official capacity,       *
                                               *
       Defendants.                             *

     DEFENDANTS’ STATEMENT OF MATERIAL UNDISPUTED FACTS

       In accordance with Fed.R.Civ.P. 56 and Local Rule 56, The Consolidated

Government of Columbus, Georgia (“CCG”), Officer Michael Aguilar, in his

individual and official capacity (“Officer Aguilar”), Officer Brian Dudley, in his



                                           1
        Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 2 of 15




individual and official capacity (“Officer Dudley”), Officer Aaron Evrard, in his

individual and official capacity (“Officer Evrard”), and Columbus Police

Department Chief of Police Richard T. Boren (“Chief Boren”), submit this

Statement of Undisputed Material Facts in Support of their Motion for Summary

Judgment, respectfully showing the Court the following:

                        MATERIAL UNDISPUTED FACTS

A.      The Parties

        1.    Plaintiff Rodrigo Arreola is the father of Hector Arreola, deceased.

[Pl’s. Compl., ¶ 1].

        2.    Plaintiff Concepcion Arreola is the mother of Hector Arreola,

deceased. [Id., ¶ 2].

        3.    Plaintiff S.A. is the minor daughter of Hector Arreola, deceased. [Id.,

¶ 3].

        4.    Officer Michael Aguilar is a police officer employed by the Columbus

Police Department, and he served in that capacity on January 9, 2017. [Id., ¶ 13].

        5.    Officer Brian Dudley is a police officer employed by the Columbus

Police Department, and he served in that capacity on January 9, 2017. [Id., ¶ 14].

        6.    Officer Aaron Evrard is a police officer employed by the Columbus

Police Department, and he served in that capacity on January 9, 2017. [Id., ¶ 15].




                                          2
       Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 3 of 15




       7.      Chief Richard T. Boren is the Chief of Police of the Columbus Police

Department, and he served in that capacity on January 9, 2017. [Id., ¶ 16].

       8.      The Columbus Consolidated Government is the governing body for

Columbus, Muscogee County, Georgia. [Id., ¶ 17].

B.     The Events Leading Up to the Arrest

       9.      At approximately 3:40 a.m. on January 9, 2017, Hector Arreola

contacted the Columbus Police Department via their 911 assistance system, to

check on the welfare of his mother, Concepcion Arreola. [Id., ¶¶ 20-21].

       10.     Officers Aguilar and Dudley were dispatched to 760 Moss Drive,

found Concepcion Arreola to be fine, and then departed. [Id., ¶ 22].

       11.     At approximately 4:55 a.m. on January 9, 2017, Hector Arreola placed

another call to 911 requesting a welfare check on his mother, Concepcion Arreola.

[Id., ¶ 23].

       12.     Officers Aguilar and Dudley were again dispatched to 760 Moss

Drive. [Id., ¶ 22].

       13.     When Officers Aguilar and Dudley arrived at 760 Moss Drive, they

encountered Hector Arreola at the residence. [Deposition of Michael Aguilar

(“Aguilar Dep.”), pp. 29:9-30:2].

       14.     Officer Aaron Evrard later responded to the location. [Deposition of

Aaron Evrard (“Evrard Dep.”), p. 21:9-16].


                                          3
      Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 4 of 15




C.    Training of Officers Aguilar, Dudley, and Evrard

      15.       Officers Aguilar, Dudley, and Evrard were all involved in the

subsequent arrest of Mr. Arreola on January 9, 2017. [Aguilar Dep., pp. 29:9-

30:2; Evrard Dep., p. 21:9-16].

      16.       Officer Aguilar received Crisis Intervention Training from the

Columbus Police Department. [Aguilar Dep., p. 36:14-20].

      17.       Crisis Intervention Training trains officers to identify characteristics

of people who could be having a mental health crisis. [Id.].

      18.       Officers Dudley and Evrard also completed Crisis Intervention

Training from the Columbus Police Department. [Deposition of Brian Dudley

(“Dudley Dep.”), p. 61:13-20; Evrard Dep., p. 45:18-21].

      19.       Officers Aguilar, Dudley, and Evrard are all POST certified and have

received extensive periodic training during their service as officers for the

Columbus Police Department. [Aguilar Dep., Ex. 4; Dudley Dep., Ex. 5; Evrard

Dep., Ex. 4].

      20.       Part of the in-service training received by Officer Aguilar, Officer

Dudley, and Officer Evrard included training on the use of force. [Aguilar Dep., p.

62:16-23; Dudley Dep., p. 53:6-16; Evrard Dep., p. 48:-6:20].




                                            4
      Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 5 of 15




      21.   The in-service use of force training provided to Officers Aguilar,

Dudley, and Evrard included training on Excited Delirium. [Aguilar Dep., p.

54:23-55:5; Dudley Dep., p. 64:3-64:11; Evrard Dep., p. 49:5-18].

      22.   The in-service use of force training provided to Officers Aguilar,

Dudley and Evrard included training on positional asphyxia. [Aguilar Dep., p.

56:23-57:5; Dudley Dep., p. 65:13-65:19; Evrard Dep., p. 50:3-50:11].

      23.   Officers Aguilar, Dudley, and Evrard were all trained by the

Columbus Police Department on the use of force policy that was in effect by the

Columbus Police Department on January 9, 2017. [Aguilar Dep., p. 61:14-62:1;

Dudley Dep., p. 70:13-71:3; Evrard Dep., p. 52:24-53:13].

      24.   Officers Aguilar, Dudley, and Evrard were all trained by the

Columbus Police Department to monitor a suspect who was in custody. [Aguilar

Dep., p. 57:2-5; Dudley Dep., p. 65:20-25; Evrard Dep., p. 50:12-17].

D.    The Arrest of Mr. Arreola

      25.   When Officers Dudley and Aguilar first encountered Mr. Arreola on

January 9, 2017, “something seemed to be off with him.” [Aguilar Dep., p. 30:3-

4].

      26.   It was later determined that Mr. Arreola was under the influence of

methamphetamine. [Deposition of William M. Harmening (“Harmening Dep.”),

Ex. 14, Autopsy Report].


                                        5
       Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 6 of 15




      27.    Mr. Arreola made statements about lights being on in his mother’s

house when there were none on, and made statements that people were “trying to

get him.” [Aguilar Dep., p. 30:3-8].

      28.    Officers Aguilar and Dudley began talking to Mr. Arreola asking

whether he had ever had paranoia or schizophrenia or any similar mental disorders.

[Aguilar Dep., p. 31:13-20].

      29.    Officers Aguilar and Dudley talked to Mr. Arreola for several

minutes, but he was not compliant in staying with the officers and trying to speak

with them. [Deposition of Brian Dudley (“Dudley Dep.”), p. 28:13-21].

      30.    Officers Aguilar and Dudley were “trying to de-escalate the situation

so it doesn’t result in a struggle or a fight.” [Aguilar Dep., p. 34:20-22].

      31.    At approximately 5:24:30 a.m., Officer Aguilar called for Emergency

Medical Services (“EMS”) to respond to the scene to evaluate Mr. Arreola because

“if he was going through some sort of mental health crisis I wanted him to seek the

treatment that could, you know, better the situation for him at that time.” [Pl’s.

Compl., ¶ 40; Aguilar Dep., p. 31:7-12].

      32.    Officer Aguilar requested that EMS respond with no lights or sirens.

[Aguilar Dep., p. 36:1-5].




                                           6
       Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 7 of 15




      33.    Within minutes thereafter, Mr. Arreola started to act like he was

running away from Officers Aguilar and Dudley, but they did not chase him.

[Aguilar Dep., p. 32:12-19].

      34.    Mr. Arreola accused Officers Aguilar and Dudley of not being real

police officers. [Aguilar Dep., p. 34:23-25:2].

      35.    Mr. Arreola then went to a neighbor’s house and began knocking on

the door. [Aguilar Dep., p. 33:7-12].

      36.    Officer Aguilar thought: “And my only thought on that is the fact that

he’s a mentally unstable person, he is seeing stuff that’s not there, saying stuff like

some people are there to possibly hurt him or his mother, which is the reason for

the welfare check. So knowing that he’s knocking on somebody’s door, what’s

likely to happen? Somebody is going to open the door. Well, I don’t want this

mentally unstable person to knock on a door, then open it. He goes inside and then

it’s unknown if anybody else’s life is in jeopardy. And I don’t know if there’s

guns, knives, weapons inside the house.” [Aguilar Dep, p. 33:7-19].

      37.    Officers Aguilar and Dudley asked Mr. Arreola to come down off the

neighbor’s porch to talk to them and warned him that if he did not do so, he could

go to jail. [Dudley Dep., p. 29:7-13].

      38.    Officers Aguilar and Dudley’s main concern “was getting him help

and trying to figure out why we are here.” [Aguilar Dep., p. 38:5-9].


                                          7
         Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 8 of 15




         39.   After Mr. Arreola refused their commands, Officers Aguilar and

Dudley then attempted to grab Mr. Arreola’s hands and arrest him for disorderly

conduct. [Aguilar Dep., p. 33:20-34:1].

         40.   When Officers Aguilar and Dudley attempted to grab Mr. Arreola’s

hands, a struggle began that took them all to the ground. [Dudley Dep., p. 29:14-

30:2].

         41.   According to Plaintiffs, who base their allegations on their

interpretations of body camera video, the struggle began at 5:25:15 A.M. on

January 9, 2017. [Pl’s. Compl., ¶ 43]. 1

         42.   Officer Dudley described the struggle as follows:

         Officer Aguilar and I went up there, approached him. Again, still
         trying to figure out what was going on. At that time, Officer Aguilar
         went to grab for Hector Arreola’s right arm and Arreola immediately
         pulled away from Aguilar coming into my direction, which would be
         Hector Arreola’s left side.

         I grabbed his other hand and we attempted to get his hands behind his
         back. Once we both had his hands, we fell to the ground and that’s
         when the struggle began. During that struggle, I can vividly
         remember Officer Aguilar telling me to maintain his lower body so
         that he couldn’t get his knees under him so that he could stand back
         up.

         At that time, I was still trying to grab the hand, get it behind his back.
         Officer Aguilar continued to try to get his hands behind his back and
         get a pair of cuffs on there. Somewhere in that struggle, I remember

1
 Defendants reserve their rights to dispute the timeline Plaintiffs claim as
applicable to his case, but for purposes of the present Motion for Summary
Judgment use the timeline asserted by Plaintiffs.

                                             8
      Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 9 of 15




      Officer Aguilar asking for units to come to the scene for further
      assistance.

      I do remember – correction – his mother pleading to him, telling him
      to, you know, stop, stop, stop. And, again, that’s telling Hector
      Arreola to stop, quit resisting.

[Dudley Dep.: 29:14-30-16].

      43.    Officer Aguilar described the struggle as follows:

      And I will say this about the struggle, I mean, I’ve been a police
      officer for coming up on 10 years now. And the struggle I had with
      Mr. Arreola is by far the biggest struggle I’ve ever been in. I’ve been
      in struggles with other individuals that’s been intoxicated and high on
      drugs. And up to this day, that’s still the biggest struggle that I’ve had
      just trying to get somebody in handcuffs. Like I mean, I’m a bigger
      guy and I had no effect whatsoever, and it took two of us just to get
      him handcuffed.

[Aguilar Dep., pp. 40:22-41:7].

      44.    Officers Aguilar and Dudley got Mr. Arreola in cuffs after an intense

struggle, but he was still resisting. [Dudley Dep., p. 31:1-7; Evrard Dep., pp.

21:24-22:11].

      45.    During the struggle, it was necessary for Officers Aguilar and Dudley

to keep Mr. Arreola’s arms spread out so he could not get off the ground. [Dudley

Dep., p. 30:3-7].

      46.    According to Plaintiffs, Mr. Arreola was placed in handcuffs at

5:29:09, less than four minutes after the struggle began. [Pl’s. Compl., ¶ 56].




                                          9
      Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 10 of 15




      47.    At that time, Mr. Arreola was still kicking his legs and rolling side to

side attempting to get up or resist in some way, and Officer Dudley ran to his car to

get irons for Mr. Arreola’s legs. [Evrard Dep., p. 23:2-14; Dudley Dep., p 31:1-7].

      48.    Plaintiff Concepcion Arreola, who was three feet away from the

struggle, testified that Officer Aguilar and Officer Dudley tried to put the

handcuffs on Hector Arreola and he jerked away from them. [Deposition of

Concepcion Arreola (“Arreola Dep”), pp. 23:21-24:3; 25:6-10].

      49.    Plaintiff Concepcion Arreola described the struggle as follows:

      Q:    Okay. And the two police officers, they’re struggling with
      Hector to try and gain control of him and get him cuffed; is that right?

      A:     Yes.

      Q:    And do you remember Hector kicking and trying to get himself
      free?

      A:   He wasn’t kicking. He was going to kick when the police –
      when he was on top of him.

      Q:     And he’s – and Hector’s trying to get out from under them?

      A:     Yes.

      Q:     -- he’s trying to get free?

      A:     Yes.

      Q:     So he’s resisting?

      A:     Yes.

      Q:     And it’s big wrestling match? I mean, it’s pretty intense; right?

                                           10
      Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 11 of 15




      A:     Yes.

[Concepcion Dep., pp. 25:20-26:13].

      50.    Plaintiff Concepcion agreed that Mr. Arreola was continuing to kick

and resist even after he was placed in handcuffs, until the officers placed him in leg

restraints. [Concepcion Dep., pp. 29:1-29:12; Affidavit of W. Ronnie Oakes,

attached hereto as Exhibit 1, at Exhibit “A”, p. CCG000171 (“And his legs were

still kicking and I ran up the hill. I grabbed his legs, trying to keep his legs still, so

that way he wouldn’t come back and try to kick Evrard…He was still kicking

whenever I was trying to hold his legs down…I just really wanted to keep his legs

from coming up and kicking anybody.”)].

      51.    Plaintiff Concepcion further testified:

      Q:     Throughout this – this struggle when they’re trying to get him
      in cuffs and – we can agree that Hector was resisting their attempts to
      subdue him?

      A:     Yes.

      Q:   And he was ignoring theirs and your attempts to calm him
      down?

      A:    Probably they didn’t know then because he always claim he
      don’t do anything wrong to get arrested.

      Q:     Right. But my question is a little different. So they’re – they’re
      – the officers are telling Hector to calm down?

      A:     Yes.


                                           11
      Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 12 of 15




      Q:     And he’s not listening? He’s still fighting to get free?

      A:     Yes.

[Concepcion Dep., p. 31:3-22].

      52.    When Officer Evrard arrived, he also observed Mr. Arreola kicking

until Officer Dudley was able to get leg shackles on Mr. Arreola’s legs. [Evrard

Dep., p. 23:1-14].

      53.    Once the leg shackles were placed on Mr. Arreola, Officer Evrard and

Officer Dudley searched Mr. Arreola, stood him up, and then allowed him to sit

down against Officer Aguilar’s legs. [Evrard Dep., p. 26:1-13].

      54.    According to Plaintiffs, Mr. Arreola was patted down at 5:31:17

A.M., or just slightly more than six minutes after the struggle initially began, and

then placed in a seated position at 5:33:03 A.M. [Pl’s. Compl., ¶¶ 64, 67].

      55.    While Mr. Arreola was seated, Officer Aguilar monitored him prior to

EMS arriving. [Evrard Dep., p. 30:5-10].

      56.    EMS arrived at the Moss Drive address at 5:36:15 A.M. on January 9,

2017. [Deposition of James Brad Barnes (“Barnes Dep.”), p. 68:13-21].

      57.    EMS attended to Mr. Arreola eleven minutes after the struggle with

Officers Aguilar and Dudley began. [Barnes Dep., p. 68:13-21].




                                         12
      Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 13 of 15




      58.    At the time EMS first evaluated Mr. Arreola, he was sitting on the

ground in front of the Arreola residence, conscious and alert, but not speaking.

[Barnes Dep., pp. 24:22-25:4].

      59.    During the struggle, Mr. Arreola stated “I can’t breathe,” which

Officer Aguilar understood to be a sign that he could breathe since he had enough

breath to talk. [Aguilar Dep., p. 40:16-21].

      60.    Mr. Arreola was initially assessed at the scene and his eyes were

noted to be sluggish, but his skin and face were normal. [Barnes Dep., pp. 29:19-

30:23].

      61.    Mr. Arreola’s heart and lungs were assessed after he got in the

ambulance. [Barnes Dep., p. 30:24-31:5].

      62.    At the time Mr. Arreola was loaded into the ambulance, he had a

pulse and was breathing. [Barnes Dep., p. 35:17-22].

      63.    In route to the Emergency Room, Mr. Arreola went into possible

cardiac arrest and the ambulance pulled over and called for additional resources.

[Barnes Dep., Ex. “3”].

      64.    Mr. Arreola died on January 10, 2017. [Pl’s. Compl., ¶ 84].

      65.    According to the autopsy report, Mr. Arreola’s cause of death was

methamphetamine toxicity. [Harmening Dep., Ex. “14”].




                                         13
Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 14 of 15




Respectfully submitted, this 8th day of November, 2019.

                               PAGE, SCRANTOM, SPROUSE,
                               TUCKER & FORD, P.C.

                               By: /s/ Alan G. Snipes
                                      James C. Clark, Jr.
                                      Ga. State Bar No.: 127145
                                      jcc@psstf.com
                                      Alan G. Snipes
                                      Ga. State Bar No.: 665781
                                      ags@psstf.com

                                     Tyler C. Cashbaugh
                                     Ga. State Bar No.: 869622
                                     tcc@psstf.com
                                     1111 Bay Avenue, Third Floor
                                     Columbus, Georgia 31901
                                     (706) 324-0251


                               By: /s/ Clifton C. Fay
                                      Clifton C. Fay
                                      Georgia Bar No.: 256460
                                      Lucy T. Sheftall
                                      Georgia Bar No.: 639813
                                      P.O. Box 1340
                                      Columbus, Georgia 31902

                               Counsel for Defendants




                                14
      Case 4:19-cv-00005-CDL Document 12-2 Filed 11/08/19 Page 15 of 15




                        CERTIFICATE OF SERVICE

      I do hereby certify that I am counsel for Defendants and that on this date I

served the foregoing document, Defendants’ Defendants’ Statement of Undisputed

Facts through the Court’s CM/ECF system, which will ensure delivery to the

following::

                  Mark C. Post
                  Mark Post Law, LLC
                  3 Bradley Park Ct., Ste. F
                  Columbus, Georgia 31904
                  mpost@markpostlaw.com

      This 8th day of November, 2019.

                                             /s/ Alan G. Snipes
                                             Counsel for Defendants




                                        15
